Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The Amendment to claims 1, 4 and 9-10, filed on 10/18/2021 have been entered.
Claims 1-21, are pending.
Claims 11-20, are cancelled.
Accordingly, Claims 1-10 and 21, have been examined.

Examiner’s Response to Amendments/Remarks
6.	Applicant’s remarks and responses are acknowledged but not persuasive as enumerated below.

35 USC § 101
7. 	Claims 1 and 21 continues to be directed towards a financial service request transaction. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a server, a blockchain, and a cloud-based contractual service, and an electronic database”, do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical 

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-10 and 21, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
10.	In the instant case, claims 1-10 and 21, are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
11.	The claim(s) are directed to a service request transaction, which is an abstract idea. Specifically, the claims recite the steps of “receiving... a contract identifier associated with the... contract”; “reading... a contract identifier...”; “querying... database for the contract identifier specified by the... database having entries that... associate contract identifiers to... addresses and to table identifiers including the contract identifier specified by the...”, “identifying... an...  address of the... addresses that is... associated by the ... database with the contract identifier specified by... that is associated with the... contract”, “identifying... a table identifier of the table identifiers that is... associated by Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim(s) involve a service request transaction, receiving a contract identifier that is used to map to an address in a database that stores the table identifier of the contract identifier, sending the address and identifiers to a contractual service to execute the service request base on the associated table identifier and then record the result of the service request in a blockchain, which is a form of commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
12.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a server, a blockchain, and a cloud-based 
13.	With respect to “an electronic database” and “a digital contract” they do not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
14.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a server, a blockchain, and a cloud-based contractual service, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a financial service request. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
15.	Dependent claims 2-10 further describe the abstract idea of performs the steps or functions of a financial service request. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  




Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	The prior art made of record and not relied upon:
1)	(US 2020/0389294 A1) – Soundararajan et al., Transmitting or Receiving Blockchain Information.
2)	(US 20160292672 A1) – Fay et al., - Systems and methods of Blockchain Transaction Recordation – relates to distributed transaction computer systems. More particularly, the technology herein relates to computer systems and processes that interface with a blockchain.
3)	Non Patent Literature - Why off-chain storage is needed for blockchain_V4_1 FINAL (Year: 2018), by IBM.
https://www.ibm.com/downloads/cas/RXOVXAPM

18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is 
(571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685